 �'l'IC.ro,.
 -\                     .                        UNITED STATES DEPARTMENT OF EDUCATION
�                       .                                        OFFICE OF INSPECTOR GENERAL                                        EXHIBIT 12
::
:.
                        ;:::
... OIG:
     .... ....
     •·. '•   ,�•
                                                                           February 11, 2019

              Eileen Connor
              Legal Services Center
              Harvard Law School
              122 Boylston Street
              Jamaica Plain, MA 02130

              Via email: econnor(a),law.harvard.edu

              RE: FOIA Request No. 19-00509-F

              Dear Ms. Connor:
              This is in response to your December I 0, 20 I 8, Freedom of Information Act (FOIA) request to the
              United States Department of Education (ED), Office of Inspector General (OIG) requesting the
              following items:

                    •          Correspondence between OIG and FSA pertaining to ED-OIG/I04R0003 and the
                               required corrective action plan, from December 8, 2017 to the present; and
                    •          Records of the agreed-upon action plan (or disagreement) causing the internal audit
                               recommendations 1-10 to be marked "resolved."

              The OIG conducted a search and located no records responsive to your request. This response is
              from OIG only; other ED offices having responsive records will respond to you under separate
              cover.

              For your information, Congress excluded three discrete categories of law enforcement and national
              security records from the requirements of the FOIA. See 5 U.S.C. § 552(c) (2006 & Supp. IV 2010).
              This response is limited to those records that are subject to the requirements of the FOIA. This is a
              standard notification that is given to all our requesters and should not be taken as an indication that
              excluded records do, or do not, exist.

              If you are not satisfied with my action on this request you may file an administrative appeal by
              writing within 90 calendar days of the date of this letter to the:

                                                           Inspector General
                                                           U.S. Department of Education
                                                           400 Maryland Avenue, S.W.
                                                           ATTN: FOIA Appeals
                                                           Washington, DC 20202-1500

              A copy of your initial request, a copy of this letter and your statement of circumstances, reasons,
              and arguments should accompany your appeal letter.
                                                       400 MARYLAND AVENUE, S.W., WASHINGTON, DC 20202-1510

                                       Promoting the efficiency, effectiveness, ond integrity of the Department's programs and operations,
Page 2 - FOIA Request No. 19-00509-F




You also have the right to seek assistance and/or dispute resolution services from the OIG FOIA
Public Liaison or from the Office of Government Information Services (OGIS). The OIG FOIA
Public Liaison is responsible, among other duties, for assisting in the resolution of FOIA disputes.
OGIS, which is outside the Department of Education, offers mediation services to resolve disputes
between FOIA requesters and Federal agencies as a non-exclusive alternative to appeals or
litigation.

You may contact the OIG FOIA Public Liaison or OGIS as follows:

                    Carla McKenzie                    Office of Government Information Services
 Mail
                    OIG FOIA Public Liaison           National Archives and Records
                    Office of the Inspector General   Administration
                    U.S. Department of Education      8601 Adelphi Road
                    400 Maryland Ave., SW             Room 2510
                    Washincrton, DC 20202-1500        College Park, MD 20740-6001
                    carla.mckenzie@ed.gov             OGIS(@,nara.gov
 E-mail

 Phone              215-656-6027                      202-741-5770; toll free at 1-877-684-6448
                    202-245-7039                      202-741-5769
 Fax

Seeking assistance from me or OGIS does not affect your right, or the deadline, to pursue an appeal.

Sincerely,

�h�� -Po�1'evv-Y
Antigone Potamianos
Counsel to the Inspector General

cc: FOIA Service Center
